          Case 5:19-cv-00549-JKP Document 52 Filed 12/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 JASON MEDRANO,
 PLAINTIFF

                                                       Case No. 5:19-cv-549-JKP
         V.

 HON. JAVIER SALAZAR,
 HON. WARREN KENNETH PAXTON,
 DEFENDANTS


                             FED. R. CIV. PROC. 41
              VOLUNTARY STIPULATION OF DISMISSAL BY ALL PARTIES


TO THE HONORABLE DISTRICT COURT JUDGE PULLIAM:

        NOW COMES all parties and voluntarily stipulate to the dismissal of this cause without

prejudice to refile.

                                           Respectfully Stipulated,

                                           By:
                                           ___________________________________
                                           Millie L. Thompson, Counsel for Plaintiff
                                           Texas State Bar Number: 24067974
                                           The Law Office of Millie L. Thompson
                                           100 Commons Rd., Ste. 11
                                           Dripping Springs, Texas 78620
                                           Telephone: (512) 293-5800
                                           Fax: (512) 682-8721
                                           Email: millieaustinlaw@gmail.com

                                           By:
                                           ________________________________
                                           Pamela Bell
                                           Texas Bar No. 24036210
                                           Assistant District Attorney, Civil Division
                                              1
           Case 5:19-cv-00549-JKP Document 52 Filed 12/14/20 Page 2 of 3




                                              101 W. Nueva Street
                                              San Antonio, Texas 78205
                                              T: (210) 335-2170
                                              F: (210) 335-2773
                                              E: pamela.bell@bexar.org

                                              By:

                                              /s/ Cristina Moreno
                                              ________________________________
                                              Cristina Moreno
                                              Texas Bar No. 24105023
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              General Litigation Division
                                              PO BOX 12548, Capitol Station
                                              Austin, Texas 78711
                                              T: (512) 475-4072
                                              F: (512) 320-0667
                                              E: cristina.moreno@oag.texas.gov


                                      Certificate of Service

I, Millie Thompson, do hereby certify that on this the 14th day of December 2020, a true and correct

copy of this Voluntary Stipulation of Dismissal was served on all parties of record via CM/ECF

efiling.


                                              /s/ Millie L. Thompson
                                              Millie Thompson, Plaintiff’s Attorney


                                    Certificate of Conference

I, Millie Thompson, do hereby certify that I conferenced with opposing counsel Pamela Bell and

Cristina Moreno on November 27-30, 2020 by email, and they are UNOPPOSED to the relief sought

in this motion, as evidenced by their signatures above.
                                                 2
Case 5:19-cv-00549-JKP Document 52 Filed 12/14/20 Page 3 of 3




                           /s/ Millie L. Thompson
                           Millie Thompson, Plaintiff’s Attorney




                              3
